Citation Nr: 1741175	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to June 14, 2016 for the grant of entitlement to service connection for left ankle lateral collateral ligament sprain, including upon the grounds of Clear and Unmistakable Error (CUE) in a prior September 1994 rating decision. 

2. Entitlement to a higher initial evaluation than 10 percent for migraine headaches.

3. The propriety of the reduction in rating from 20 to 10 percent for right shoulder degenerative arthritis, including the issue of an increased rating for right shoulder disability. 

4. Entitlement to a higher evaluation than 10 percent for right knee patellofemoral syndrome with degenerative joint disease. 

5. Entitlement to a higher evaluation than 10 percent for left knee patellofemoral syndrome with degenerative joint disease. 

6. Entitlement to service connection for traumatic brain injury.

7. Entitlement to service connection for cerebral aneurysm with arteriovenous malformation, as secondary to traumatic brain injury and/or service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1992.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Regional Offices (ROs) within the Department of Veterans Affairs (VA).  Through a June 2007 decision issued by the RO located in Winston-Salem, North Carolina, there was the denial of a rating higher than 10 percent for degenerative joint disease, left shoulder.  At one point there was the additional matter of reduction in rating for left shoulder disability to noncompensable (rated at 0 percent), since cleared up, and is no longer on appeal.  

Thereafter, an April 2015 rating decision from Salt Lake City, Utah denied claims of entitlement to increase for migraine headaches, right and left knee disorders; reduction in rating for right shoulder disorder; and the two above-referenced service connection claims.  Subsequently, upon issuance of the November 2016 rating decision which granted service connection for a left ankle disability, the Veteran appealed the initial awarded effective date, including on CUE grounds as indicated.  

The matter of the Veteran's opportunity for a Board hearing, and the implementation of the same is addressed further below.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Whereas in this case the Veteran was previously scheduled for a hearing at the Board's Central Office in Washington, D.C. in July 2017, he cancelled this proceeding in advance of the scheduled hearing date, but requested in its place a Videoconference hearing (i.e., providing testimony remotely from the Regional Office).  It is the province of the RO to schedule this proceeding, and as a matter of procedural due process.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge at the Regional Office at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


